Per Curiam:
The only point submitted assumes certain evidence specified was given. We are not furnished with the evidence so that we can determine as to the correctness of the assumption. This case originated before a justice of the peace, so that the name given to the form of action is not of controlling importance on appeal. It is said to have been trover, but we are not furnished with a copy of transcript. The declarations filed in the common pleas lack some features usual in an action of trover. It may well be considered the averment of a breach of 'an implied obligation to pay, arising on a bailment.
Judgment affirmed.